DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 7/26/2022 has been received and will be entered.
Claim(s) 1-9 and 11-18 is/are pending.
Claim(s) 1 and 11 is/are currently amended.
Claim(s) 17-18 is/are new.
Claim(s) 10 is/are acknowledged as cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 8, 12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0103809 to Ihara, et al., as understood, the Remarks rely on incorporation of a dependent claim that was objected to as allowable but dependent on a rejected independent claim. (Remarks of 7/26/2022 at 8-9). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 5 under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0103809 to Ihara, et al. in view of: (i) Blanch, et al., Optimizing Surfactant Concentrations for Dispersion of Single-Walled Carbon Nanotubes in Aqueous Solution, J. Phys. Chem. B 2010; 114: 9805-9811 (hereinafter “Blanch at __”) to show a state of fact, the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over US 2012/0103809 to Ihara, et al. in view of: (i) Blanch, et al., Optimizing Surfactant Concentrations for Dispersion of Single-Walled Carbon Nanotubes in Aqueous Solution, J. Phys. Chem. B 2010; 114: 9805-9811 (hereinafter “Blanch at __”), the rejection is WITHDRAWN in view of the discussion above.

Allowable Subject Matter
I. Claims 1-9 and 11-18 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736